                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                     )
                                                           )         CHAPTER:            13
STACEY & ERICA TINDALL                                     )         CASE NO.:           15-05917
SSN: XXX-XX-5053/7210                                      )         JUDGE:              HARRISON
217 IVY BEND CIRCLE                                        )
CLARKSVILLE, TN 37043                                      )
                                                           )
     Debtors.                                              )


THE DEADLINE FOR FILING A TIMELY RESPONSE IS: April 18, 2019.
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: May 1, 2019, at 8:30 a.m. in Courtroom 1,
Customs House, 701 Broadway, Nashville, TN 37203.

                NOTICE OF MOTION TO SELL VEHICLE, MODIFY PLAN, AND INCUR CREDIT

Counsel for Debtors has asked the court for the following relief: sell vehicle, modify the plan to lower plan
payments, and grant authorization to incur credit for a replacement vehicle.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion by
entering the attached order, or if you want the court to consider your views on the motion, then on or before the
response date stated above, you or your attorney must:

1.        File with the court your response or objection explaining your position. PLEASE NOTE: THE
          BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE REQUIRES ELECTRONIC
          FILING.    ANY RESPONSE OR OBJECTION YOU WISH TO FILE MUST BE SUBMITTED
          ELECTRONICALLY. TO FILE ELECTRONICALLY, YOU OR YOUR ATTORNEY MUST GO TO THE
          COURT WEBSITE AND FOLLOW THE INSTRUCTIONS AT: <https://ecf.tnmb.uscourts.gov> .

          If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584. You
          may also visit the Bankruptcy Court in person at: US Bankruptcy Court, 701 Broadway, 1st Floor,
          Nashville, TN (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

2.        Your response must state that the deadline for filing responses, the date of the scheduled hearing and
          the motion to which you are responding is.


        If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether
a timely response has been filed by calling the Clerk’s office at (615) 736-5584 or viewing the case on the
Court’s website at <www.tnmb.uscourts.gov>.


        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.



Date: March 28, 2019                                      Signature:     /s/ Mary Beth Ausbrooks
                                                          Name:         Mary Beth Ausbrooks
                                                          Address:      1222 16th Avenue South, Suite 12
                                                                        Nashville, TN 37212-2926


     Case 3:15-bk-05917        Doc 107      Filed 03/28/19 Entered 03/28/19 11:28:07                 Desc Main
                                           Document      Page 1 of 7
                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                      )
                                                            )         CHAPTER:            13
STACEY & ERICA TINDALL                                      )         CASE NO.:           15-05917
SSN: XXX-XX-5053/7210                                       )         JUDGE:              HARRISON
217 IVY BEND CIRCLE                                         )
CLARKSVILLE, TN 37043                                       )
                                                            )
   Debtors.                                                 )


               MOTION TO SELL VEHICLE, MODIFY PLAN, AND INCUR CREDIT

         COME THE DEBTORS, through counsel, Rothschild and Ausbrooks, PLLC, and would move for

authorization to sell their 2014 Nissan Altima, modify this plan to lower the monthly payments, and incur credit for a

replacement vehicle and in support of this motion would state as follows:

         1)     Debtors move for an order authorizing them to sell their 2014 Nissan Altima for $5,188.39. The

Debtors need a handicap accessible van for their daughter. Their 2014 Nissan Altima is no longer a practical vehicle

for their family’s needs. The Debtors further move the Court to require the lien-holder on the 2014 Nissan Altima,

Insolve Auto Funding, to release its lien on the title and to remit same to the buyer, upon receipt of payment. The

buyer shall remit payment directly to Insolve Auto Funding c/o Capital Recovery Group, Dept 3403, P.O. Box

123403, Dallas, TX 75312-3403.

         2)     The Debtors seeks to modify the Confirmation Order to temporarily suspend the monthly payments

required pursuant to 11 U.S.C. 1325 (a)(5) on claims associated with the vehicle until the affected creditors file an

amended Proof of Claim, reducing the remaining balance to $0.00 after processing the proceeds from the sale. The

debtors further move to limit the time in which the affected creditors can file an Amended Claim to ninety (90) days

after an order is entered granting this motion. Should an Amended Claim not be timely filed, the claims will be

deemed to have been satisfied in full and no other payments will be paid on the claims. Debtors propose to grant

immediate relief from the stay in favor of the affected creditors to allow them to promptly collect the sale proceeds

and to allow the release of the lien on the title. NOTICE IS HEREBY GIVEN THAT INSOLVE AUTO FUNDING

C/O CAPITAL RECOVERY GROUP MUST EITHER REJECT THE MODIFIED PLAN OR OBJECT TO THE

MOTION TO MODIFY IN WRITING ON OR BEFORE THE RESPONSE DEADLINE. IF INSOLVE AUTO

FUNDING C/O CAPITAL RECOVERY GROUP DOES NOT AFFIRMATIVELY REJECT OR OBJECT, ITS

SILENCE WILL BE DEEMED AS ACCEPTANCE OF THE PROPOSED MODIFIED PLAN.
  Case 3:15-bk-05917           Doc 107      Filed 03/28/19 Entered 03/28/19 11:28:07                  Desc Main
                                           Document      Page 2 of 7
        3)      The Debtors move to modify the plan to a lower amount to allow available funds outside of the plan

to purchase a replacement vehicle. Creditors in this plan would not be affected by this modification as the proposed

modification would only reduce the Debtors’ base by the $5,188.39 that will no longer be paid in the Debtors’ plan.

        4)      As a result of such modification, the Debtors’ plan payments would be reduced from $806.00 bi-

weekly to $651.00 bi-weekly. The plan would complete over a life of approximately 60 months from confirmation

paying general unsecured creditors 20%. The base would be reduced from $34,767.48 to $29,579.09 and the

unsecured pool would remain $0.00.

        5)      Debtors move for authorization pursuant to 11 U.S.C. section 1305(c) to incur credit to finance a

replacement vehicle with direct monthly payments of no more than $600.00 and a principal balance of no more than

$25,000.00.

        6)      Debtors attach an amended family budget in support of this motion which reflects any changes to

income and expenses since the last budget was submitted.

        7)      Debtors attended the Trustee’s Money Management Class on October 13, 2015.

Respectfully submitted,

/s/ Mary Beth Ausbrooks
Mary Beth Ausbrooks
ROTHSCHILD & AUSBROOKS, PLLC
Attorney for Debtor(s)
1222 16th Avenue South, Suite 12
Nashville, TN 37212
(615) 242-3996 (telephone)
(615) 242-2003 (facsimile)
notice@rothschildbklaw.com

                                                        cmk




                                         CERTIFICATE OF SERVICE

        I certify that on this 28th day of March, 2019, I served a copy of the foregoing in the following manner:

Email by Electronic Case Noticing to:

Asst. U.S. Trustee; Henry E. Hildebrand, III, Chapter 13 Trustee

By U.S. Postal Service, Certified Mail to:

                          Barclay's Bank Of Delaware       Capital One Bank USA NA
                          ATTN Officer                     Bankruptcy Dept. ATTN Officer
                          PO Box 8803                      P O Box 30281
                          Wilmington, DE 19899             Salt Lake CIty, UT 84130

  Case 3:15-bk-05917           Doc 107      Filed 03/28/19 Entered 03/28/19 11:28:07                   Desc Main
                                           Document      Page 3 of 7
                                 Capital One Bank (USA), N.A.   CCS/Bryant State Bank
                                 ATTN Officer                   ATTN Officer
                                 PO Box 71083                   500 E. 60th St. N
                                 Charlotte, NC 28272-1083       Sioux Falls, SD 57104



       By U.S. Postal Service, postage prepaid to:

ADT Security                                                    InSolve Auto Funding, LLC, c/o Capital Recovery Gr
ATTN Officer Agent or Manager                                   Dept 3403
3190 S Vaughn Way                                               PO Box 123403
Aurora, CO 80014                                                Dallas, TX 75312-3403

Advance Financial                                               MABT/CONTFIN
ATTN Officer Agent or Manager                                   ATTN Officer Agent or Manager
850 S Main Street                                               121 Continental Dr. Ste. 1
Ashland City, TN 37015                                          Newark, DE 19713

AFNI                                                            Med Business Bureau
ATTN Officer Agent or Manager                                   ATTN Officer Agent or Manager
PO Box 3427                                                     PO Box 1219
Bloomington, IL 61702-3427                                      Park Ridge, IL 60068

American InfoSource LP as agent for                             Navient
DIRECTV, LLC                                                    ATTN Officer Agent or Manager
PO Box 51178                                                    P.O. Box 9500
Los Angeles, CA 90051-5478                                      Wilkes Barre, PA 18773

AT&T Mobility II LLC
                                                                Navient Solutions, Inc. on behalf of TSAC
%AT&T SERVICES INC.
                                                                c/o Office of the TN Attorney General
KAREN A. CAVAGNARO LEAD PARALEGAL
                                                                P.O. Box 20207
ONE AT&T WAY, SUITE 3A104
                                                                Nashville, TN, 37202-0207
BEDMINSTER, NJ. 07921

Atlas Acquisitions LLC                                          Pennyrile Collection
ATTN Officer Agent or Manager                                   ATTN Officer Agent or Manager
294 Union St.                                                   P.O. Box 965
Hackensack, NJ 07601                                            Hopkinsville, KY 42241

Cerastes, LLC                                                   Planet Home Lending, LLC
C O WEINSTEIN & RILEY, PS                                       ATTN Officer Agent or Manager
2001 WESTERN AVENUE, STE 400                                    321 Research Parkway, Suite 303
SEATTLE, WA 98121                                               Meriden, CT 06450

Clarksville Finance, LLC                                        Porania LLC
ATTN: Amber Keisling                                            ATTN Officer Agent or Manager
P.O. Box 30235                                                  P. O. Box 11405
Clarksville, TN 37040                                           Memphis, TN 38111

Credit Central                                                  Quantum3 Group LLC as agent for
ATTN Officer Agent or Manager                                   Sadino Funding LLC
700 E. North St., Ste. 15                                       PO Box 788
Greenville, SC 29601                                            Kirkland, WA 98083-0788

Credit Central TN                                               STATE FINANCE
ATTN Officer Agent or Manager                                   ATTN Officer Agent or Manager
703 S. Riverside Drive                                          265 DOVER ROAD
Clarksville, TN 37040                                           CLARKSVILLE TN 37042

Credit Management, LP                                           T-Mobile
ATTN Officer Agent or Manager                                   ATTN Officer Agent or Manager
4200 International Parkway                                      1000 Abernathy, Ste 165
Carrollton, TX 75007                                            Atlanta, GA 30328

DirecTV   Case 3:15-bk-05917          Doc 107                 Title Max
                                                  Filed 03/28/19     Entered 03/28/19 11:28:07              Desc Main
                                                 Document      Page 4 of 7
ATTN Officer Agent or Manager                                    ATTN Officer Agent or Manager
PO Box 78626                                                     1986 Fort Campbell Blvd.
Phoenix, AZ 85062-8626                                           Clarksville, TN 37042

Educational Credit Management Corporation                        TitleMax of Tennessee, INC. d/b/a TitleMax
ATTN Officer Agent or Manager                                    ATTN Officer Agent or Manager
PO Box 16408                                                     15 Bull Street, Suite 200
St. Paul, MN 55116-0408                                          Savannah, GA 31401

Enhanced Recovery                                                TN Child Support
ATTN Officer Agent or Manager                                    ATTN Officer Agent or Manager
PO Box 23870                                                     400 Deadrick St
Jacksonville, FL 32241                                           Nashville, TN 37248

Federal Financial Services, Inc.                                 United States Department of Education
ATTN Officer Agent or Manager                                    Claims Filing Unit
935 North Bridge St                                              P O Box 8973
Elkin, NC 28621                                                  Madison, WI 53708-8973

Ford Motor Credit                                                Us Dept Of Ed/glelsi
ATTN Officer Agent or Manager                                    ATTN Officer Agent or Manager
PO Box 6275                                                      Po Box 7860
Dearborn, MI 48121                                               Madison, WI 53707

FORD MOTOR CREDIT COMPANY LLC                                    USA Discounters
ATTN Officer Agent or Manager                                    Attn: Bankruptcy Dept
Drawer 55-953,Chapter 13, P.O. Box 55000                         PO Box 8008
Detroit, MI 48255-0953                                           Virginia Beach, VA 23450

Fort Campbell Fcu                                                USA Discounters, LTD. D/B/A USA Living
ATTN Officer Agent or Manager                                    ATTN Officer Agent or Manager
88 Michigan Ave                                                  PO Box 41007
Fort Campbell, KY 42223                                          Norfolk, VA 23541

Ft Campbell Credit Union
                                                                 Vivint Security
ATTN Officer Agent or Manager
                                                                 ATTN Officer Agent or Manager
2050 Lowes Dr
                                                                 4931 North 300 West
Clarksville, TN 37040
                                                                 Provo, UT 84604
Multiple Accounts

Green Planet Servicing LLC                                       WebBank/Fingerhut
ATTN Officer Agent or Manager                                    ATTN Officer Agent or Manager
3451 Hammond Ave.                                                6250 Ridgewood Road
Waterloo, IA 50702                                               Saint Cloud, MN 56303

                                   InSolve Auto Funding, LLC , c/o Capital Recovery G
                                   ATTN Officer Agent or Manager
                                   PO Box 64090
                                   Tucson, AZ 85728-4090



       /s/ Mary Beth Ausbrooks
       Mary Beth Ausbrooks

       41 TOTAL USPS MAILINGS: $41.00
       4 TOTAL CERTIFIED MAILINGS: $12.00




          Case 3:15-bk-05917           Doc 107     Filed 03/28/19 Entered 03/28/19 11:28:07              Desc Main
                                                  Document      Page 5 of 7
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

  IN RE:                                           )
                                                   )                 CASE NO:         15-05917
  Stacey Tindall                                   )                 CHAPTER          13
  Erica Tindall                                    )                 JUDGE            Harrison
                      Debtor(s)                    )

                              AMENDED MONTHLY FAMILY BUDGET

                                                                     Prior Budget*    Current Budget*
  Dates of Budgets:                                                    9/14/2018        3/27/2019

EXPENSES
Rent/Mortgage Payment:                                               $     1,587.77    $      1,587.77
Utilities:                             Prior*            Current*
   Electric, heat, natural gas:    $      325.00       $    325.00
   Water, sewer, garbage:          $       60.00       $     60.00
   Telephone, cell, internet,
   cable:                          $      435.00       $    435.00
   Other:                            $        -         $       -
   Other:                            $        -         $       -
   Total Utilities:                                                  $      820.00     $        820.00
Food:                                                                $     1,300.00    $      1,300.00
Childcare/Education Costs:                                           $      500.00     $        500.00
Clothing / Laundry & Dry
Cleaning:                                                             $     250.00     $         150.00
Personal Care Products & Services:                                    $     200.00     $         100.00
Medical & Dental Expenses:                                            $     400.00     $         400.00
Transportation:                                                       $     550.00     $         550.00
Entertainment/Recreation:                                              $         -      $             -
Charity:                                                               $         -      $             -
Insurance (not deducted from wages):
   Auto:                           $      280.00       $    217.00
   Life:                             $        -         $       -
   Home:                             $        -         $       -
   Renters:                          $        -         $       -
   Other:                            $        -         $       -
   Total Insurance:                                                   $     280.00     $         217.00

Taxes (not deducted from
wages):                                                                $         -      $             -
Child Support:                                                         $         -      $             -
Home Maintenance:                                                     $     100.00     $         100.00
Pet Expenses:                                                          $         -      $             -
Car:                                                                   $         -     $         600.00
Other:                                                                 $         -      $             -
Other:                                                                 $         -      $             -
Other:                                                                 $         -      $             -

TOTAL MONTHLY EXPENSES:                                               $    5,987.77    $      6,324.77
 Case 3:15-bk-05917         Doc 107     Filed 03/28/19 Entered 03/28/19 11:28:07            Desc Main
                                       Document      Page 6 of 7
INCOME                                                                         Prior Budget*         Current Budget*
Debtor's Gross Income:                                                         $     6,102.17         $     6,297.20
Spouse's Gross Income:                                                          $          -           $          -
Payroll Deductions:                         Prior*          Current*
  Payroll Taxes:                        $      701.78     $    720.33
  401(k) contributions:                 $      503.11     $    598.13
  Insurances:                           $      379.39     $    443.69
  Union:                                $       44.42     $     44.42
  Total Payroll Deductions:                                                    $     1,628.70         $       1,806.57
Other Regular Income:
  Support Alimony:                       $      -          $      -
  Pension/SS/VA:                        $ 3,261.10        $ 3,261.10
  Annuity:                               $      -          $      -
  Total Other Regular Income:                                                  $     3,261.10         $       3,261.10

TOTAL MONTHLY
INCOME:                                                                        $    7,734.57           $     7,751.73

SUMMARY:
Total Monthly Income (from above):                                             $ 7,734.57              $     7,751.73
minus Total Monthly Expenses (from page 1):                                    $ (5,987.77)            $    (6,324.77)
equals Monthly Surplus:                                                        $ 1,746.80              $     1,426.96

Monthly Plan Payment:                                                          $    1,746.18           $     1,410.50
Duration of Plan (months):                                                           0                        0
Dividend to Unsecured Creditors (%)                                                 20%                     20%
Secured Creditors Affected:


*Explain any increase or decrease in income, expenses, or dividend that exceeds 10%:
The Debtors have to reduce some of their household expenses to ensure the affordability of this extremely necessary
vehicle.




                                                         /s/Stacey Tindall
                                                         STACEY TINDALL

                                                         March 27, 2019
                                                            (Date)

                                                         /s/Erica Tindall
                                                         ERICA TINDALL

                                                         March 27, 2019
                                                            (Date)



 Case 3:15-bk-05917            Doc 107       Filed 03/28/19 Entered 03/28/19 11:28:07                      Desc Main
                                            Document      Page 7 of 7
